 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoung Hinkle Corporation and Terri E. Drake. CaseI -CA-7686August 16, 1979DECISION AND ORDERBY MEMBERS PENEI..O, MURPHY, AND TRUESDAIIOn May 8, 1979, Administrative Law Judge Mar-vin Roth issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, YoungHinkle Corporation, Lexington, North Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's finding that Respondentviolated Sec. 8(aX3) and (I) of the Act by denying employment to Terri E.Drake because of her union activities, we find it unnecessary to adopt or passupon his finding that Respondent's personnel manager. Emma McKee. "pre-sented the Company's hiring policy" when McKee told Drake that since shehad engaged in union activities she need not fill out an employment applica-tion because she would not be hired by Respondent for quite some time.Respondent argues that the record is devoid of evidence that this was the"Company's hiring policy." However, whether McKee was echoing a com-pany policy it is clear that. as she was speaking as Respondent's agent,McKee's statement establishes Respondent's unlawful motivation for deny-ing Drake employment.'In par. (c) of his recommended Order the Administrative Law Judgeuses the broad cease-and-desist language. "in any other manner." However.we have considered this case in light of the standards set forth in HickmorttFoods. Inc., 242 NLRB 1357 (1979), and have concluded that a broad reme-dial order is inappropriate inasmuch as it has not been shown that Respon-dent has a proclivity to violate the Act or has engaged in such egregious orwidespread misconduct as to demonstrate a general disregard for employees'fundamental statutory rights. Accordingly. we shall modify the recommend-ed Order so as to use the narrow injunctive language "in any like or relatedmanner.1. Substitute the following for paragraph I(c):"(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNorict(I To EPI.OYtESPoSTEiI BY ORDER 01O I 1INAII()NAI. LABOR R.AIIONS B()ARI)An Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice and to carry out its provisions.Wi Will .NOT discourage membership inChauffeurs, Teamsters and Helpers Local UnionNo. 391, or any other labor organization, by dis-criminatorily refusing to hire job applicants, orin any other manner discriminating against em-ployees with regard to their hire or tenure of em-ployment or any term or condition of employ-ment.WI WVll.l NOI tell job applicants that they willnot be hired by us or other area employers be-cause of their union activity.Wi wII.I. NO in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights to organize, to form,join, or assist labor organizations, including Lo-cal 391. to bargain collectively through represen-tatives of their own choosing, to engage in con-certed activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities.WE WI.I. offer a job to Terri Drake, withoutprejudice to her seniority or other rights, and WliWILL make her whole for losses she suffered byreason of the discrimination against her.All of our employees and job applicants are free tobecome or remain members of Chauffeurs, Teamstersand Helpers Local No. 391 or any other labor organi-zation.YOUNG HINKLE CORPORATI()NDECISIONSIAI EMENI O)F T111 CASIMARVIN Rorl, Administrative Law Judge: This case washeard in Winston-Salem. North C(arolina on March 2.244 NLRB No. 45264 YOUNG HINKLE CORPORATION1979. The charge was filed on June 12. 1978, by Terri E.Drake, an individual. The complaint, which issued on Sep-tember 19, 1978, and was amended at the hearing, allegesthat Young Hinkle Corporation (herein the Company orRespondent). violated Section 8(a)(I) and (3) of the Na-tional Labor Relations Act, as amended. The gravemen ofthe complaint is that the Company allegedly told Drake. ajob applicant, that she would not be hired by the Companyor other area employers because of her union activity andrefused to hire Drake because of her activity on behalf ofChauffeurs, Teamsters and Helpers Local Union No. 391.affiliated with International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America(herein the Union). The Company's answer denies the com-mission of the alleged unfair labor practices. All partieswere afforded full opportunity to participate, to present rel-evant evidence, to argue orally, and to file briefs. The Gen-eral Counsel and Respondent each filed a brief.Upon the entire record in this case, from my observationof the demeanor of the witnesses, and having considered thearguments of counsel and the briefs submitted by the Gen-eral Counsel and Respondent, I make the following:and sanding furniture until November 15. 1973, when shewas discharged a second time, again. according to the Com-pany's records, for insubordination.In 1974 Drake went to work for PPG Industries of Lex-ington (herein PPG). In early 1978 she became active in theUnion's campaign to organize PPG. On March 13. 1978,PPG fired Drake. The Union filed unfair labor practicecharges alleging that PPG discriminatorily dischargedDrake and other union adherents and engaged in other actsand conduct violative of Section 8(a)(1) and (3) of the Act.The Regional Director issued a complaint, and hearing inthe PPG case commenced on March 2 (the same day thatthe present case was heard) before another administrativelaw judge. The Union's organizational campaign and thesubsequent unfair labor practice proceedings attracted con-siderable attention in the Lexington area. (Lexington is arelatively small community, having a population of 17,205,according to the 1970 census.) Company Personnel Man-ager Charles Kinley, the Company's only witness in thiscase, testified that he learned about the Union's organiza-tional campaign in the spring of 1978. i.e., after the Unionfiled its charges, through newspapers and by word ofmouth.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, a North Carolina corporation, operates aplant in Lexington, North Carolina, where it is engaged inthe manufacture and distribution of home furnishings. Inthe operation of its business the Company annually shipsgoods valued in excess of $50,000 from its Lexington plantdirectly to points located outside the State of North Caro-lina. I find and the Company admits that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOI.VEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. Background Drake's Previous Employment With theCompany and Her Union Activriry at PPG Industries ofLexingtonTerri Drake began her working career when she washired at the Company's Lexington plant on May 28. 1972.She worked in the chair department clamping chair legstogether until June 14, 1972, when she was discharged.Drake testified that her foreman told her that she was firedbecause she failed to disclose that she was pregnant whenshe applied for work. The Company's personnel records in-dicate that she was discharged "because of her willful fail-ure to carry out her assigned duties to the best of her abil-ity." Her personnel file contained a notation recommendingthat she not be reemployed. Nevertheless, on March 9.1973, Drake reapplied for a job with the Company. and shewas promptly hired. She worked in the rubroom woolingB. The Company's Alleged Refusal To Hire DrakeAfter her discharge from PPG Drake applied for unem-ployment compensation. She testified that she was told byNorth Carolina Employment Security Commission(NCESC) to seek other employment, and that she did.Drake testified that in early May 1978 she applied for a jobat the Company's Lexington plant because it was her firstplace of employment, and she thought that the Companymight hire her. She testified that she signed the register inthe personnel office, whereupon a lady came out and askedif she could help Drake. According to Drake, she (Drake)asked if they were taking applications, and the lady an-swered that they were and asked Drake if she would like tofill one out. Drake said that she would, adding, "I was firedfor Union activity." Drake testified that she said the samething at other places where she applied for employment.According to Drake, the lady laughed and said: "Oh well,in that case there won't be no need of filling out an applica-tion because you won't get hired around here for quitesome time." Drake testified that she thanked the lady andleft. According to Drake, the lady never asked her hername, whether she was previously employed by the Com-pany. whether she had signed the register, of if she had anapplication on file.The Company introduced into evidence its personnel of-fice register for Monday, May 8, 1978, which indicates thatDrake was the eighth person to sign the register that day,on a list of 36 persons (3 of whom scratched out their signa-tures). The Company's personnel office is staffed by twopersons, Personnel Manager Charles Kinley and his sub-ordinate, Assistant Personnel Manager Emma McKee.Kinely has been with the Company for 16 years and hasheld his present position since late 1972. McKee has beenassistant personnel manager since September 1977. Kinleyis responsible for interviewing and hiring job applicants andalso gives formal personal notice to terminated employees265 DECISIONS OF NATIONAL ABOR RELATIONS BOARDat the time of separation. McKee has authority to interviewand hire applicants in Kinley's absence. However, her nor-mal duties. as will be discussed, are to obtain such docu-ments (application forms and/or prior employment rec-ords) as are necessary to enable Kinley to interview theapplicant. McKee also does typing and prepares timecardsfor payroll. It was stipulated at this hearing that McKee.although not a supervisor within the meaning of Section2(1 1) of' the Act, was at all times material an agent of theCompany acting on its behalf. In her testimony Terri Drakeindicated that she believed that McKee was the person whospoke to her.McKee. who was presented as an adverse witness forGeneral Counsel, testified that although she was at work onMay 8, 1978, she never saw Drake before this hearing andhad no recollection of Drake coming to the personnel officeor of any such conversation as that described by Drake.Personnel Manager Kinley testified that he was also in hisoffice on May 8, 1978, that he did not interview Drake, butthat McKee placed Drake's personnel file (covering her for-mer employment) on his desk. The significance of this testi-mony by Kinley will be discussed, infra. Kinley further tes-tified that whether an applicant is hired depends on theapplicant's work record and ability and the jobs availablebut, that to his knowledge, he has never hired an applicantwith knowledge of the applicant's union activity. The Com-pany's plant is unorganized, as are most plants in the Lex-ington area. Company counsel stipulated that the Companyis opposed to unionization. Among those who signed theregister on May 8, one applicant was hired the same day.The applicant was placed on a job in the repair department,which job did not require any skill. The Company alsohired about five other individuals who signed the registerbut who had actually applied during the previous week andwere not reporting for work.Kinley and McKee testified, in sum, that McKee fol-lowed a standard procedure in dealing with job applicants.When an applicant came in McKee would see the personthrough a one-way mirror in the personnel office. McKeewould come out and ask if the person signed the registerand if he or she had filed an application within the previous6 months. If so McKee would pull the previous applicationand place it on Kinley's desk; if not McKee would ask ifthe applicant was a previous company employee. If soMcKee would pull out the applicant's personnel file andplace it on Kinley's desk, and the file would be used inI do not agree with the Company's argument that the General Counsel.by calling McKee as a witness, thereby vouched for her credibility. AsMcKee was admittedly an agent of the Company with respect to the mattersat issue, she qualified as a witness identified with the Company within thescope of Rule 61 I(c) of the Federal Rules of Civil Procedure, and I so ruledat the hearing. Even if she did not so qualify the only pertinent restrictionplaced on counsel for the General Counsel would be that, generally, leadingquestions could not be asked on her direct examination. As the representa-tive of a government agency, the General Counsel has an obligation to pre-sent such evidence as he deems material to resolution of the unfair laborpractice case. whether favorable or unfavorable. Therefore, the GeneralCounsel cannot be expected to vouch for the credibility of every witnesspresented in the prosecution of an unfair labor practice case. Moreover, theadministrative law judge, who must make his own determination of thecredibility of the witnesses, is not bound by the express or implied represen-tations of the parties in this regard,place of a written application. Otherwise the applicantwould be instructed to fill out an application. The Com-pany contends that in light of this procedure, which is in-consistent with that described by Terri Drake, it is unlikelythat a conversation would have taken place as testified toby Drake. I do not agree because the evidence indicatesthat the Company did not uniformly follow the proceduredescribed by Kinley and McKee. When Drake applied forreemployment with the Company in 1973, having workedfor the Company within the previous year, she filled out anew application for employment which the Company re-tained in its personnel file. (The application was introducedin evidence in this case.) Charles Kinley was personnelmanager throughout 1973, but he did not testify that theapplication procedure was changed during his tenure. Kin-ley also testified that there were times when a former em-ployee would be asked to fill out an application, e.g., whenthe former employment dated back many years. In sum, Ifind that McKee did not uniformly follow the practice de-scribed by her, and therefore that Drake cannot be discred-ited on this ground. I also do not find it incredible thatDrake would volunteer that she was discharged for unionactivity. An employee may, for whatever motive, when fac-ing a situation involving potential employer discriminationvoluntarily declare his or her union activity and therebydeprive the employer of a defense of lack of knowledge ofsuch activity. Ohio Valley Graphic Arts, Inc., 234 NLRB493, fn. 4 (1978). Drake knew that she was seeking employ-ment in a largely unorganized area where there was outspo-ken employer opposition to unionization and, that uponlisting her prior employment an employer would soonlearn, if it did not know already, that she had allegedly beendischarged for union activity. Therefore Drake may havedecided to draw out the Employer at the beginning in orderto determine whether she was employable, regardless ofwhether she experienced apparent discrimination at otherlocations before or after applying for employment with theCompany.In sum, I find that Drake's testimony concerning herabortive application is not inherently incredible. However,as the General Counsel has the burden of proof in this case,it remains to be determined whether, in light of the evi-dence adduced in this case, it is more likely than not thatDrake's testimony is true. I find that the evidence supportsDrake's testimony. In particular, I find that Drake's testi-mony is inferentially corroborated by Charles Kinley's un-explained admission that he did not interview Drake onMay 8. but that McKee placed Drake's former personneljacket on his desk. This means, as the Company itself con-cedes in its brief, that Drake must have presented herself toMcKee as a job applicant, that McKee learned or knew hername and status as a former employee, that Kinley antici-pated interviewing Drake, but that for some reason Drakedid not remain to be interviewed. It does not follow thatKinley and McKee could have known who Drake was onlyif Drake had identified herself to McKee. Drake's namewas on the register. Drake was hired and terminated in1973 when Kinley was personnel manager. As indicated,Kinley admitted that he learned about the Union's organi-zation campaign at PPG in the spring of 1978 through the266 YOUNG HINKLE CORPORATIONnewspapers and by word of mouth. It is probable that as anemployer in the community and as a former Employer ofDrake that Kinley would have heard or seen her namementioned in connection with the campaign and remem-bered it.2 In his testimony Kinley (unlike McKee). did notdeny knowing Drake, and it is quite possible that Kinleysaw and recognized her through the one-way mirror in thepersonnel office.The next question posed by the evidence is why Drakeleft without being interviewed. If Drake was not seekingemployment in good faith but simply walked out after try-ing to entrap the Employer into making an incriminatingstatement or got cold feet and hurriedly left then it is prob-able that McKee would have remembered such an unusualevent and would have recalled it when Drake filed her un-fair labor practice charge. Therefore, I do not creditMcKee's testimony that she could not remember Drakecoming to the personnel office. The only remaining expla-nation is that offered by Drake: namely, that she left be-cause she was told, in essence, that it would be futile for herto pursue her application. The evidence does not indicatethat this had anything to do with her prior employmenthistory or qualifications or available job openings. TheCompany was hiring even unskilled help, and Drake hadpreviously been rehired by the Company after being dis-charged for alleged insubordination. Indeed, Kinley hadnot yet examined her prior employment record. The onlyexplanation presented is, as testified to by Drake. that shewas told, in sum, that she would not be hired because of heralleged union activity. I credit Drake. As McKee was and isadmittedly an agent of the Company acting on its behalf, Ifind that McKee presented the Company's hiring policywhen she told Drake that because of her alleged union ac-tivity, "there won't be no need of filling out an application,because you won't get hired around her for quite sometime." I find, as alleged in the complaint, that the Companyviolated Section 8(a)(1) of the Act by telling Drake that shewould not be hired by the Company or other area employ-ers because of her union activity. See Universal Fuel, Inc.,204 NLRB 26 (1973)., enfd. per curiam. 498 F.2d 1400 (5thCir. 1974). In sum, the Company told Drake that she wasblacklisted. As the evidence indicates that the Companywas hiring at the time that Drake applied for a job, and thatthere was at least one job opening for which Drake wasqualified, I find that the Company further violated Section8(aX1) and (3) of the Act by refusing to accept her applica-tion and refusing to hire her because of her union activity.See Phelps Dodge Corporation v. N.L.R.B.. 313 U.S. 177.187 (1941): Universal Fuel, Inc., supra.CONCUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2 Evidence of general discussion of a matter or the likelihood of suchdiscussion within all or part of community or local circle may raise an infer-ence of knowledge of that matier by a member of that community or circle.See II. Wigmore. Evidence (3d ed.. 1940) §§245. 261. pp. 43. 83 84. citedwith approval in State v. Costa. I I NJ. 239. 94 Atl 2d 303 (1953. Brennan.Jr.. J).2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discriminatorily failing and refusing to hire TerriE. [)rake, thereby discouraging membership in the Union,the Company has engaged in and is engaging in unfair la-bor practices within the meaning of Section 8(a)(3) of theAct.4. By interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act the Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THt REMEDYHaving found that the Company has committed viola-tions of Section 8(aH I) and (3) of the Act, I shall recom-mend that it be required to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Company discriminatorily refusedto hire Terri Drake, I am recommending that the Companybe ordered to offer her employment. Phelps Dodge Corpora-tion v. N.L.R.B., supra at 192-193; see also Savo' FaucetCo.. Inc.. d/h/a Savoy Brass Manufacturing Comnpanv, 241NLRB 51 (1979). It cannot be said with any degree of cer-titude that absent the discrimination against her the Com-pany would have hired Drake on May 8, 1978. Conversely,it cannot be said that the Company probably would nothave hired Drake in any event. The Company does nothave a policy against rehiring employees who are termi-nated for insubordination, as evidenced by the fact thatDrake was hired in 1973 even though the Company's rec-ords indicated that she was an unsatisfactory employee whowas discharged because of her willful failure to carry outher assigned duties to the best of her abilities. LawrenceFleming. who signed the register later than Drake on May8, 1978. was promptly hired for a job which had no specialqualifications. Where. as here, a respondent employer orunion has engaged in misconduct which might have pre-vented an employee from obtaining or regaining a job butthe evidence is inconclusive on this point, the Board willnormally resolve the doubt against the wrongdoer ratherthan against the wronged employee. Associated TruckLines, Inc.., 239 NLRB 917 (1978). Therefore, it is appropri-ate to direct the Company to offer employment to Drake,without prejudice to her seniority or other rights and privi-leges.I am further recommending that the Company be or-dered to make Drake whole for any loss of earnings that shemay have suffered by paying her sum of money equal tothat which she normally' would have earned as wages fromthe date of the discrimination until the date of the Compa-ny's offer of employment. Phelps Dodge Corp. v. N.L.R.B.,surpa at 197: Savov Faucet Co.. Inc.. supra. The backpay forthe said employee shall be computed in accordance withthe formula in F. W'. UWoolworth Com(paun, 90 NLRB 289267 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1950), with interest computed in the manner and amountprescribed in Florida Steel Corporation, 231 NLRB 651(1977).3It will also be recommended that the Company berequired to preserve and make available to the Board or itsagents, upon request, payroll and other records necessary tofacilitate the computation of backpay due. General Coun-sel's request for interest at 9 percent is, as General Counselfrankly concedes in its supplemental brief, a request thatthe Board reconsider its decision in Florida Steel regardingthe interest rate. So long as Florida Steel remains Boardpolicy, I am obligated to follow that policy. It is possiblethat as a result of the pending unfair labor practice litiga-tion in the PPG case, PPG might be ordered to make resti-tution to Drake. However, this possibility does not depriveDrake of her right to a full remedy in the present case. Anyrights as between PPG and the Company may be resolvedin compliance proceedings. See N.L.R.B. v. Louisville C('hairCompany, Inc., 385 F.2d 922, 926 (6th Cir. 1967), cert. de-nied 390 U.S. 1013 (1968), enforcing 161 NLRB 358 (1966).As the present case involves serious 8(a)(3) discriminatoryconduct, I shall recommend that the Company be orderedto cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act. Savoy Faucet Co.,Inc., supra.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, Young Hinkle Corporation, Lexington,North Carolina, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discouraging membership in Chauffeurs, Teamstersand Helpers Local Union No. 391, or any other labor or-ganization, by discriminatorily refusing to hire job appli-ISee, generally, Isis Plumbing & Heating Co., 138 NLRB 716, 717-721(1962).4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.cants or in any other manner discriminating against em-ployees with regard to their hire or tenure of employmentor any term or condition of employment.(b) Telling job applicants that they will not be hired byRespondent or other area employers because of their unionactivity.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to orga-nize, to form, join, or assist labor organizations, includingthe above-named labor organization, to bargain collectivelythrough representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Offer immediate and full employment to Terri Drake,without prejudice to her seniority or other rights or privi-leges, and make her whole for losses she suffered by reasonof the discrimination against her, as set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due.(c) Post at its Lexington, North Carolina, plant copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion II, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to job applicants and to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."268